             Case 1:21-cv-00979-SAB Document 19 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   STANLEY E. REDICK, III,                           Case No. 1:21-cv-00979-SAB

12                 Plaintiff,                          ORDER ADVANCING SCHEDULING
                                                       CONFERENCE
13          v.
                                                       (ECF No. 9)
14   LOWES HOME CENTERS, LLC,

15                 Defendant.

16

17         On June 29, 2021, due to the pending motion to dismiss before the then assigned District

18 Judge, the Court continued the scheduling conference in this action until March 8, 2022. (ECF

19 No. 9.) Thereafter, the parties consented to Magistrate Judge jurisdiction and the case was
20 assigned to the undersigned. (ECF No. 13.) On July 29, 2021, the Court issued an order

21 granting the Defendant’s motion to dismiss and granting Plaintiff leave to file a second amended

22 complaint within thirty (30) days. (ECF No. 18.) Given the motion to dismiss has now been

23 adjudicated, the Court shall advance the scheduling conference to November 16, 2021, at 11:30

24 a.m.

25 / / /

26 / / /
27 / / /

28 / / /


                                                   1
                 Case 1:21-cv-00979-SAB Document 19 Filed 08/10/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       The scheduling conference set for March 8, 2022, is ADVANCED to November

 3                   16, 2021, at 11:30 a.m. in Courtroom 9; and

 4          2.       The parties shall file a joint scheduling report seven (7) days prior to the

 5                   scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        August 10, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
